Title: To Alexander Hamilton from Job Smith [1798]
From: Smith, Job
To: Hamilton, Alexander


          
            Sir,
            1798
          
          The bearer will present you with a letter of recommendation in my favor from Judge Wickham of Orange County. I am at present so indisposed as not to be able to wait on you in person but hope to do so in the Course of a few days with further recommendations. I have the honor to be Sir Your honor’s much obliged hble Servt.
          
            Job Smith.
          
          To the Honorable General Hamilton. 
        